— On remittitur from the Court of Appeals (58 NY2d 645, 646), ruling that plaintiffs had an appeal to this court as of right (CPLR 5701, subd [a], par 2, els [iv], [v]) and that this court had erred in dismissing the appeal as “ ‘nonappealable’ ” and directing consideration of the application on the merits, order, Supreme Court, New York County (Norman C. Ryp, J.), entered July 24, 1981 which (1) granted defendant Hartford Accident and Indemnity Company partial summary judgment dismissing the first cause of action of the second amended complaint, and (2) granted Insurance Company of North America partial summary judgment dismissing the second cause of action of the complaint, unanimously affirmed, with costs, on the authority of Newin Corp. v Continental Ins. Co. (80 AD2d 756, mots for lv to opp dsmd 53 NY2d 606, 938; see, also, Newin Corp. v Hartford Acc. & Ind. Co., 55 NY2d 744). Concur — Kupferman, J. P., Bloom, Fein and Milonas, JJ.